     Case 2:10-cv-01210-WDK-FMO Document 26 Filed 01/06/21 Page 1 of 5 Page ID #:137



       ERIC BENSAMOCHAN BAR # 255482
1      THE BENSAMOCHAN LAW FIRM, INC.
       30851 AGOURA RD # 114
2      AGOURA HILLS, CA 91301
       818-907-5866 818-461-5959 (FAX)
3      ATTORNEY FOR PLAINTIFF

4
                                     UNITED STATES DISTRICT COURT
5                               for the CENTRAL DISTRICT of CALIFORNIA

6
                                                       ) Case No.: 2:10-CV-01210-WDK-FMO
7      J&J SPORTS PRODUCTIONS, INC                     )
                                                       )
8               Plaintiff,                             ) APPLICATION FOR RENEWAL OF
                                                       ) JUDGMENT BY CLERK
9               vs.                                    )
                                                       )
10     MIGUEL ANGEL RAMOS, et al.,                     )
                                                       )
11              Defendant                              )

12                Judgment Creditor

13                Assignee of record applies for renewal of the Consent Judgment as follows:

14        1.          Applicant (name and address):

15                    J&J SPORTS PRODUCTIONS, INC.
                      C/O ERIC BENSAMOCHAN
16                    THE BENSAMOCHAN LAW FIRM, INC.
                      30851 AGOURA RD # 114
17                    AGOURA HILLS, CA 91301

18        2.          Judgment debtor (name and last known address):

19                    Miguel Angel Ramos, individually and d/b/a Mariscos Ensenada # 5
                      3622 W 5TH ST.
20                    Santa Ana, CA 92703

21                    Maria Ramos Renteria aka Maria Ramos, individually and d/b/a Mariscos
                      Ensenada # 5
22                    19565 Denair Crt.
                      Riverside, Ca 92508
23

24        3. Original Judgment

25              a. Case Number (specify): 2:10-CV-01210-WDK-FMO
                b. Entered on (date):     3-2-11


                                      Application for and Renewal of Judgment
     Case 2:10-cv-01210-WDK-FMO Document 26 Filed 01/06/21 Page 2 of 5 Page ID #:138



                  c. Recorded:
1                    (1) Date:
                     (2) County:
2                    (3) Instrument No.:

3         4.           Judgment previously renewed (specify each case number and date):
                       Case No.:                entered on
4
          5.           Renewal of money judgment:
5                         a. Total Judgment                                       $ 1,520.00
                          b. Costs after Judgment                                 $     0.00
6                         c. Subtotal (add a and b)                               $ 1,520.00
                          d. Credits after Judgment                               $     0.00
7                         e. Subtotal (subtract d from c)                         $ 1,520.00
                          f. Interest after Judgment (rate of .27% per annum)     $    40.44
8                         g. Fee for filing renewal application                   $    00.00
                          h. Total renewed Judgment (add e, 5 and g)              $ 1,560.44
9
          6.           Renewal of judgment for                 possession
10                                                             sale

11                a.          If judgment was not previously renewed, terms of judgment as entered.

12                b.          If judgment was previously renewed, terms of judgment as last renewed:

13                c.          Terms of judgment remaining unsatisfied.

14        7.      Waiver of costs: Judgment Creditor hereby waives the accrual of any costs in this matter.

15        8.      Acknowledgment of credit: $0.00

16        9.      Accrued Interest: Interest on the judgment accruing at the legal rate from the date of

17                entry on balances due after partial satisfactions and other credits in the amount of

18                $40.44. The rate of interest is .27% per annum which is less than an approximation of

19             the rates of interest charged on federal judgments during the entire time period. This

20             has been calculated for the entire period of ten years.

21       I declare under penalty of perjury that the foregoing is true and correct.

22                Executed on January 5, 2021, at Agoura Hills, California.

23                                                         ______/s/ Eric Bensamochan______________
                                                           Eric Bensamochan ( SBN # 255482)
24

25
                                                               .


                                        Application for and Renewal of Judgment
     Case 2:10-cv-01210-WDK-FMO Document 26 Filed 01/06/21 Page 3 of 5 Page ID #:139




1

2

3                                                PROOF OF SERVICE

4      Miguel Angel Ramos, individually and d/b/a Mariscos Ensenada # 5
       3622 W. 5th St.
5      Santa Ana, Ca 92703

6      Maria Ramos Renteria aka Maria Ramos, individually and d/b/a Mariscos Ensenada # 5
       19565 Denair Crt.
7      Riverside, Ca 92508

8
       I do say and declare:
9
              I am employed in the County of Los Angeles, California. I am over the age of eighteen
10     (18) years and not a party to the within cause. My business address is 30851 Agoura Rd # 114
       Agoura Hills, Ca 91301. On the date set forth below, I served the attached:
11
                            APPLICATION FOR AND RENEWAL OF JUDGMENT
12                              [PROPOSED] RENEWAL OF JUDGMENT

13     on the above-named person(s) by:

14     _XXX_____ (BY MAIL) Placing a true copy thereof, enclosed in a sealed envelope with
       postage thereon fully prepaid, in the United States mail at Agoura Hills, California, addressed to
15     the person served above.

16            I declare under penalty of perjury, under the laws of the State of California, that the
       foregoing is true and correct.
17

18            Executed this 5th day of January 2021.

19
                                                              ________/s/Cheri Bordeaux___________
20                                                            Cheri Bordeaux

21

22

23

24

25



                                       Application for and Renewal of Judgment
     Case 2:10-cv-01210-WDK-FMO Document 26 Filed 01/06/21 Page 4 of 5 Page ID #:140



       Eric Bensamochan, BAR#255482
1      The Bensamochan Law Firm
       30851 Agoura Rd # 114
2      Agoura Hills, Ca 91301
       818-907-5866 818-461-5959 (FAX)
3      ATTORNEY FOR PLAINTIFF

4
5                                     UNITED STATES DISTRICT COURT
                                 FOR THE CENTRAL DISTRICT OF CALIFORNIA
6
7
         J&J SPORTS PRODUCTIONS, INC.                       ) Case No.: 2 : 1 0 - C V - 0 1 2 1 0 - W D K - F M O
8                                                           )
                    Plaintiff,                              ) NOTICE OF
9                                                           ) RENEWAL OF JUDGMENT BY CLERK
                    vs.                                     )
10                                                          )
         MIGUEL ANGEL RAMOS, ET AL.                         )
11       Defendant                                          )
                                                            )
12        ___________________________________)
          TO JUDGMENT DEBTORS: Miguel Angel Ramos individually and d/b/a Mariscos Ensenada 5;
          Maria Ramos Renteria aka Maria Ramos, individually and d/b/a Ensenada 5 10 years from
          the date the application for renewal was filed. The renewal of the money
          judgment
13              is for the following amounts:
14
15              Renewal of money judgment
16                     a. Total judgment                                         $ 1,520.00
                       b. Costs after judgment                                   $     0.00
17                     c. Subtotal                                               $ 1,520.00
                       d. Credits after judgment                                 $     0.00
18                     e. Subtotal (subtract d from c)                           $ 1,520.00
                       f. Interest after judgment (.27%per annum)                $    40.44
19                     g. Fee for filing renewal application                     $     0.00
                       h. Total renewed judgment (add e, f and g)                $ 1,560.44
20
       2. If you object to this renewal, you may make a motion to vacate or modify the renewal with the Court.
21
22     3. You must make this motion within 30 days after service of this notice on you.
23     4. A copy of the Application for and Renewal of Judgment is attached (Cal.
       Rules of Court, Rule 3.1900).
24

25     Dated:                                             Clerk, by

                                                         Kiry A. Gray,
                                                         Clerk of U.S. District Court




                                         NOTICE OF RENEWAL OF JUDGMENT
     Case 2:10-cv-01210-WDK-FMO Document 26 Filed 01/06/21 Page 5 of 5 Page ID #:141



       Eric Bensamochan, Bar #255482
 1     The Bensamochan Law Firm
       30851 Agoura Rd # 114
 2     Agoura Hills, Ca 91301
       818-907-5866 (FAX) 818-461-5959
 3     ATTORNEY FOR PLAINTIFF

 4                                       UNITED STATES DISTRICT COURT
                                    FOR THE CENTRAL DISTRICT OF CALIFORNIA
 5

 6     J&J SPORTS PRODUCTIONS, INC                       )
                                                         )
 7                     Plaintiff,        vs.             )   Case No.: 2:10-CV-01210-WDK-FMO
                                                         )
 8     MIGUEL ANGEL RAMOS, et al,                        )                     RENEWAL OF JUDGMENT
                                                         )                     BY CLERK:
 9                 Defendant,                            )
                                                         )
10
       Based upon the application for renewal of the judgment of the original judgment, and pursuant to
11
       F.R.C.P. 69(a) and C.C.P. §683.110 through §683.320, and for good cause appearing therefore,
12
          Judgment in favor of Plaintiff, J&J Sports Productions, Inc, and against Defendant, Miguel Angel
13
       Ramos individually and d/b/a Mariscos Ensenada 5; Maria Ramos Renteria aka Maria Ramos,
14
       individually and d/b/a Ensenada 5, entered on March 2, 2011, be and the same is hereby renewed in
15
       the amounts as set forth below:
16
               Renewal of money judgment
17
                       a. Total judgment                                  $      1,520.00
18
                       b. Costs after judgment                            $          00.00
19
                       c. Subtotal (add a and b)                          $      1,520.00
20
                       d. Credits                                         $          00.00
21
                       e. Subtotal (subtract d from c)                    $      1,520.00
22
                       f.   Interest after judgment(.27%)                $           40.44
23
                       g. Fee for filing renewal of application           $          00.00
24
                       h. Total renewed judgment (add e, f and g) $             1,560.44
25

26
              January 6, 2021
       Dated: ___________________              CLERK, by _________________________
                                                         __
                                                          _____________________
                                                                              ____
27                                                Deputy
                                                      Kiry A. Gray,
28                                                    Clerk of U.S. District Court




                                               Renewal of Judgment
